Citation Nr: 1429495	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a bilateral eye disorder, claimed as vision degradation due to Alzheimer's disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1995.

He appealed to the Board of Veterans' Affairs (Board/BVA) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral eye disorder, specifically bilateral vision degradation, because the record indicated, as his vision was correctable to 20/20 at the time of his discharge from service, he did not have an eye disorder.

2.  The additional evidence since submitted or otherwise obtained is cumulative or redundant of evidence already of record, or immaterial and therefore does not raise a reasonable possibility of substantiating this claim. 


CONCLUSIONS OF LAW

1.  The February 1996 rating decision earlier considering and denying service connection for a bilateral eye disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  And there is not new and material evidence since that decision to warrant reopening this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38 of the United States Code Annotated ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court/CAVC) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist the Veteran with this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  He was duly advised of the evidence and information necessary to establish his entitlement to the underlying benefit being sought, i.e., service connection.  In a June 2012 letter, the RO, as the Agency of Original Jurisdiction (AOJ), examined the bases for the denial of this claim in the prior decision and provided him the required notice of what evidence would be necessary to substantiate those elements needed to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ issued the June 2012 letter after the initial adjudication of his claim.  Yet, the AOJ corrected ("cured") that timing error regarding the provision of this notice by subsequently readjudicating his claim in a November 2012 Supplemental Statement of the Case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of the claim, certainly none that is unduly prejudicial, meaning necessarily outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  Here, to this end, his service, post-service VA and identified private treatment records have been obtained and associated with his claims file for consideration.

He was not provided a VA medical examination to determine the nature and etiology of his claimed disorder.  However, in attempts to reopen previously-denied claims for service connection, the duty to assist does not include the provision of a medical examination or opinion unless there is new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  

That said, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

This threshold standard is not met here, however, so VA is not under any obligation to provide such an examination for such a medical nexus opinion.  The Veteran is not shown to have a ratable eye disability or additional disability superimposed on his eye disability.  There resultantly is no such disability to be attributed to his military service, including secondarily by way of a service-connected disability.  Alzheimer's disease, even if he is shown to have it, is not a service-connected disability, and there is not even suggestion of a relationship or correlation to any of his several disabilities that are service connected.

In December 2011 the Board remanded the claim to the AOJ for the procurement of any additional VA treatment records, also any private treatment records identified by the Veteran, and any other evidence he wanted to provide in seeking to reopen his claim.  The AOJ procured the required VA treatment records.  The AOJ issued a letter to him, indicating the requirements for reopening a previously-denied claim, and asking for the names, addresses, and approximate dates of treatment for any health care providers who might have records regarding treatment for his claimed bilateral eye disorder.  As he did not provide the information requested in the AOJ's letter, the AOJ did not procure any additional private treatment records, and since confidential VA cannot procure these records without his authorization, even assuming any such additional records exist.  The Board therefore finds that the AOJ complied with the Board's remand directives, certainly substantially complied with them to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (accepting there are occasions when substantial, rather than exact, compliance is sufficient).


New and Material Evidence and Service Connection

Previously-denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his competence.

As already alluded to, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly-submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen this previously-denied claim.  If there is not, that is where the Board's analysis must end because further consideration of the claim on its underlying merits is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and 
VAOPGCPREC 05-92 (March 4, 1992).

In order to prevail on the issue of service connection, generally, there must be 
(1) competent and credible evidence establishing the Veteran has the alleged disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the presently-claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Additionally, service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 4.B.10.d.  A congenital or developmental defect is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90 (July 18, 1990).

Analysis

The Veteran's original claim for service connection for a bilateral eye disorder, specifically vision degradation, was denied in a February 1996 rating decision.  In that instance, he claimed that he had experienced vision degradation through his many years of service.  In denying his claim, the RO found that he did not have bilateral vision degradation since his eyesight was correctable to 20/20, including at the time he separated from service.  He did not appeal that earlier rating decision denying his claim, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

There resultantly has to be new and material evidence since that decision to reopen this claim and warrant further considering it on its underlying merits.  38 U.S.C.A. § 5108.  See also Evans v. Brown, 9 Vet. App. 273 (1996).

In his January 2008 petition to reopen this claim, the Veteran asserted that he had a bilateral eye disorder secondary to Alzheimer's disease.  He has not submitted any other statements or evidence regarding the possible etiology of his claimed bilateral eye disorder during the pendency of this appeal.

Also in January 2008, the Veteran filed a separate claim of entitlement to service connection for Alzheimer's disease.  In the May 2008 rating decision from which this appeal arises, the RO also denied his claim for service connection for Alzheimer's disease.  He did not appeal the denial of that claim, so the RO's denial of that claim is now final and binding, so Alzheimer's disease, even on the chance he has it, is not a service-connected disability, i.e., a disability showing to be related to or the result of his military service.

Moreover, merely because he is now alleging a different basis of entitlement to service connection (namely, secondary versus direct incurrence) does not amount to a new claim in turn vitiating the need for new and material evidence to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.).  See also Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence).  

During the pendency of this appeal, the Veteran had submitted medical evidence indicating recent diagnoses for refractive error disorders, specifically, astigmatism, myopia, presbyopia, and hypermetopia.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 4.B.10.d; see also Dorland's Illustrated Medical Dictionary, page 904, 31st ed. 2007 (indicating that the condition "hypermetropia" is the same as "hyperopia").  But as already explained, these type disorders are developmental defects for which service connection cannot be granted, absent a showing of additional disability caused by a superimposed injury or disease in service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  The Veteran has not submitted any evidence indicating the existence of such a superimposed injury or disease during his service.  Instead, the only evidence submitted by him during the pendency of this appeal were private treatment records indicating diagnoses of refractive errors and a statement claiming these refractive errors were related to a nonservice-connected disorder, specifically, Alzheimer's disease.

Therefore, the evidence submitted is new in that it has never been submitted previously.  However, even if the credibility of this evidence were to be presumed, as is required when determining whether to reopen this previously denied claim, the evidence only suggests the Veteran has eye conditions that are not considered ratable disorders for which service connection may be granted under VA regulations in themselves, also that were caused by a nonservice-connected disorder.  Therefore, the evidence submitted in connection with the petition to reopen this claim, including during the pendency of this appeal, even if new is not also material as it does not raise a reasonable possibility of substantiating this claim for service connection.  38 C.F.R. § 3.156(a).  Therefore, as new and material evidence has not been received since the February 1996 rating decision, the appeal to reopen this claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral eye disorder is denied. 



____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


